DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention I, drawn to a blood sampling system of claims 31-38 in the reply filed on 6/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 39-46 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 31-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 31, the claim term “having” (line 2) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 31, the claim term “having” (line 9) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 31, the claim term “having” (line 11) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 36, the claim term “having” (line 3) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 36, the claim term “having” (line 6) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 37, the claim term “having” (line 3) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 37, the claim term “having” (line 5) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 38, the claim language “wherein the blood transfer device automatically transitions from a first state to a second state in response to a first portion of blood being received in the reservoir,” is ambiguous.  Claim 38 is directed to an apparatus-type claim, as evidenced by “[t]he blood sampling system…,” but the claim language “the blood transfer device automatically transitions…” is a method step.  The claim is examined as meaning that the blood transfer device is configured to automatically transition.
Dependent claim(s) 32-38 fail to cure the ambiguity of independent claim 31, thus claim(s) 31-38 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 31-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0145933 to Patton in view of U.S. Patent Application Publication No. 2009/0192447 to Andersen et al. (hereinafter “Andersen”).
For claim 31, Patton discloses a blood sampling system (Abstract) (para [0020]), comprising:
a blood sampling pathway (508 to 514 to 510) (Fig. 5) (para [0038]) having a lumen-containing device (508/510/514 contain a lumen, see Fig. 5) coupleable to a patient on a distal end (see Fig. 5, element 520 being the vein of the patient) and a sample needle on a proximal end (510 is on the proximal end) (Fig. 5); and
a blood transfer device (512) (Fig. 5) (para [0038]) attached on the blood sampling pathway between the proximal end and the distal end of the blood sampling pathway (see Fig. 5), the blood transfer device comprising:
	an inlet port coupled with the blood sampling pathway toward the patient (see where reference numeral 514 is pointing to in Figs. 6A and 6B);
	an outlet port coupled with the blood sampling pathway toward the sample needle (518) (Fig. 6) (para [0038]);
	a reservoir (504) (Fig. 5) (para [0038]) in fluid communication with the inlet port (as can be seen in Fig. 6); and
	a sampling flow path having a distal end in fluid communication with the outlet port (see Figs. 5-6B) and a proximal end in fluid communication with the sample needle (see Figs. 5-6B).
Patton does not expressly disclose the reservoir having a vent allowing air to exit the blood transfer device as blood enters the reservoir.
However, Andersen teaches the reservoir (the reservoir defined by the inside of 30) (Figs. 4a and 4b) (para [0028]) having a vent (34) (Figs. 4a and 4b) (para [0028]) allowing air to exit the blood transfer device as blood enters the reservoir (Examiner’s Note: functional language, i.e., capable of) (para [0030], [0032], and/or [0035]) (see more generally para [0030]-[0036]).
It would have been obvious to a skilled artisan to modify Patton to include the reservoir having a vent allowing air to exit the blood transfer device as blood enters the reservoir, in view of the teachings of Andersen, for the obvious advantage of venting the gas displaced by blood being diverted into the fluid reservoir in Patton.
For claim 32, Patton further discloses wherein the blood transfer device allows (Examiner’s Note: functional language, i.e., capable of) a first portion of blood to flow into the reservoir (as can be seen in Fig. 6A).
For claim 33, Patton further discloses wherein the blood transfer device allows (Examiner’s Note: functional language, i.e., capable of) a second portion of blood to bypass the reservoir and flow toward the outlet port (as can be seen in Fig. 6B).
For claim 34, Patton further discloses wherein the blood transfer device allows (Examiner’s Note: functional language, i.e., capable of) the second portion of blood to flow toward the outlet port in response to the first portion of blood being received in the reservoir (as can be seen in Figs. 6A-6B).
For claim 35, Patton, as modified, further discloses wherein the blood transfer device has a first state in which a first portion of blood flows into the reservoir toward the vent (as can be seen in Fig. 6A) and a second state in which the first portion of blood is sequestered in the reservoir and a second portion of blood flows through the blood sampling pathway while bypassing the reservoir (as can be seen in Fig. 6B).
For claim 36, Patton does not expressly disclose wherein the blood transfer device comprises: a seal member defining at least a portion of the reservoir, the blood transfer device having a first state in which the seal member allows blood to flow into the reservoir toward the seal member and air to flow out of the vent away from the seal member, the blood transfer device having a second state in which the seal member separates the blood in the reservoir from air outside the reservoir.
However, Andersen teaches wherein the blood transfer device comprises: a seal member (specifically the interaction(s) of 40 with 36c and/or 44 with 34a, but more generally also includes 38, 38a, 36b, 42, and 46) defining at least a portion of the reservoir (as can be seen in Figs. 4a-4b), the blood transfer device having a first state in which the seal member allows blood to flow into the reservoir toward the seal member and air to flow out of the vent away from the seal member (para [0030], [0032], and/or [0035]) (see more generally para [0030]-[0036]), the blood transfer device having a second state in which the seal member separates the blood in the reservoir from air outside the reservoir (para [0030], [0032], and/or [0035]) (see more generally para [0030]-[0036]).
It would have been obvious to a skilled artisan to modify Patton wherein the blood transfer device comprises: a seal member defining at least a portion of the reservoir, the blood transfer device having a first state in which the seal member allows blood to flow into the reservoir toward the seal member and air to flow out of the vent away from the seal member, the blood transfer device having a second state in which the seal member separates the blood in the reservoir from air outside the reservoir, in view of the teachings of Andersen, for the obvious advantage ensuring there are no leaks.
For claim 37, Patton further discloses wherein the blood sampling pathway includes: a first sterile tubing having a distal end coupleable to the lumen-containing device and a proximal end coupleable to the inlet port of the blood transfer device (“the proximal end 114 of the first needle 108 couples, via one or more sterile, intermediary, lumen-containing devices, to the proximal end  118 of the second needle 110,” para [0025]); and a second sterile tubing having a distal end coupleable to the outlet port of the blood transfer device and a proximal end coupleable to the sampling needle (“the proximal end 114 of the first needle 108 couples, via one or more sterile, intermediary, lumen-containing devices, to the proximal end  118 of the second needle,” para [0025]).
For claim 38, Patton further discloses wherein the blood transfer device automatically transitions from a first state to a second state in response to a first portion of blood being received in the reservoir (para [0043]), the sampling flow path allowing fluid communication between the first sterile tubing and the second sterile tubing when the blood transfer is in the second state such that a second portion of blood flows from the lumen-containing device to the sample needle while bypassing the reservoir (as can be seen in Fig. 6B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791